ae pics department of the treasury dl en ay n es es aw internal_revenue_service te_ge eo examinations commerce street dallas tx tax_exempt_and_government_entities_division release number release date legend org organization name uil address address xx date date org address person to contact identification_number contact telephone number in reply refer to te_ge review staff ein last date for filing a petition with the tax_court _november 20xx certified mail - return receipt requested dear a final adverse determination_letter as this is to your exempt status under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective january 20xx our adverse determination was made for the following reasons organizations described in sec_501 and exempt under sec_501 must be organized and operated exclusively for an exempt_purpose you have ceased operating as an exempt_organization and a charitable providing any organization sec_1_501_c_3_-1 operated not exclusively for an exempt_purpose is regulations of any kind org also activities the that you have of treasury established you have meaning within not you failed to meet the requirements of sec_501 and sec_1 c -1 d in that you failed to establish that you were operated exclusively for an exempt_purpose contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be december 20xx and for all years thereafter filed with the appropriate service_center for the year ending processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or you can contact the taxpayer_advocate nearest you by calling or writing to taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as requited by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown 1n the heading of this letter sincerely yours vicki l hansen acting director eo examinations commerce street dallas tx form 886-a rev january 19xx explanation of items - name of taxpayer _ org tax identification_number year period ended 20xx12 20xx12 revocation as an organization that meet sec_501 requirements legend org organization name city city motto motto xx date xyz state address address issues under the circumstances described we are proposing revocation of exemption under sec_501 of the internal_revenue_code facts org filed original articles of incorporation with the secretary of state of xyz on february 19xx org the organization was granted exemption from federal_income_tax as an internal_revenue_code sec_501 c organization by letter in january 19xx the purpose of the organization was to provide health care services to patients from city xyz regardless of their ability to pay the organization operated for this purpose until it closed its doors and ceased to operate as a charitable motto in 20xx the organization is in the termination of its exempt status period in that the only operations being conducted is the paying of creditor bills the organization intends to file articles of dissolution as soon as all creditor debts have been disposed of the internal_revenue_service mailed appointment letter l-3611 to the organization’s mailing address address dated march 20xx this letter was returned to the irs on march 20xx as undeliverable on april 20xx the irs mailed another letter l-3611 to the street address of the organization address via ups overnight delivery the irs received a response letter dated april 20xx from an attorney who states in part i am responding to your letter dated march 20xx the org has not been operational since 20xx unfortunately the motto experienced substantial losses for several years and could not keep its doors open i have as part of the city community been responding to unpaid creditors notices to which there are many your letter was forwarded to me due to this i will be filing dissolution papers in the near future with the secretary of state the motto is not functioning and has no employees or assets law internal_revenue_code sec_6001 notice or regulations requiring records statements and special returns every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe whenever in the judgment of the secretary it is necessary he may require any person by notice served upon such person or by regulations to make such returns form 886-a rev department of the treasury -- internal_revenue_service page of form 886-a rev january 19xx name of taxpayer org year period ended 20xx12 20xx12 tax identification_number explanation of items render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title internal_revenue_code sec_6033 returns by exempt_organizations sec_6033 organizations required to file -- sec_6033 in general --except as provided in paragraph every organization_exempt_from_taxation under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purpose of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe except that in the discretion of the secretary any organization described in sec_401 may be relieved from stating in its return any information which is reported in returns filed by the employer which established such organization internal_revenue_code sec_6652 failure_to_file certain information returns registration statements etc internal_revenue_code sec_6652 annual returns under sec_6033 or a -- internal_revenue_code sec_6652 penalty on organization --in the case of-- internal_revenue_code sec_6652 a failure_to_file a return required under sec_6033 relating to returns by exempt_organizations or sec_6012 relating to returns by political organizations on the date and in the manner prescribed therefore determined with regard to any extension of time for filing or internal_revenue_code sec_6652 a failure to include any of the information required to be shown on a return filed under sec_6033 or sec_6012 or to show the correct information there shall be paid_by the exempt_organization dollar_figure for each day during which such failure continues the maximum penalty under this subparagraph on failures with respect to any return shall not exceed the lesser_of dollar_figure or percent of the gross_receipts of the organization for the year in the case of an organization having gross_receipts exceeding dollar_figure for any year with respect to the return required under sec_6033 or sec_6012 for such year the first sentence of this subparagraph shall be applied by substituting dollar_figure for dollar_figure and in lieu of applying the second sentence of this subparagraph the maximum penalty under this subparagraph shall not exceed dollar_figure sec_1_501_a_-1 exemption from taxation a in general proof of exemption sec_501 provides an exemption from income taxes for organizations which are described in sec_501 or d and sec_401 unless such organization is a form 886-a rev department of the treasury -- internal_revenue_service page of form 886-a rev january 19xx name of taxpayer org year period ended 20xx12 20xx12 tax identification_number explanation of items feeder_organization see sec_502 or unless it engages in a transaction described in sec_503 however the exemption does not extend to unrelated_business_taxable_income of such an organization see part iii sec_511 and following subchapter_f chapter of the code an organization other than an employees’ trust described in sec_401 a is not exempt from tax in order to establish its exemption it is merely because it is not organized and operated for profit necessary that every such organization claiming exemption file an application form as set forth below with the district_director for the internal_revenue_district in which is located the principal_place_of_business or principal office of the organization subject only to the commissioner’s inherent power_to_revoke rulings because of a change in the law or regulations or for other good cause an organization that has been determined by the commissioner or the district_director to be exempt under sec_501 or the corresponding provision of prior_law may rely upon such determination so long as there are no substantial changes in the organization’s character purposes or methods of operation an organization which has been determined to be exempt under the provisions of the internal_revenue_code_of_1939 or prior_law is not required to secure a new determination of exemption merely because of the enactment of the internal_revenue_code of unless affected by substantive changes in law made by such code sec_1_6001-1 records sec_1_6001-1 exempt_organizations in addition to such permanent books_and_records as are required by paragraph a of this section with respect to the tax imposed by sec_511 on unrelated_business_income of certain exempt_organizations every organization exempt from tax under sec_501 shall keep such permanent books of account or records including inventories as are sufficient to show specifically the items of gross_income receipts and disbursements such organizations shall also keep such books_and_records as are required to substantiate the information required by sec_6033 see sec_6033 and sec_1_6033-1 through -3 sec_1_6033-2 returns by exempt_organizations taxable years beginning after date and returns by certain nonexempt organizations taxable years beginning after date sec_1_6033-2 jn general except as provided in sec_6033 and paragraph g of this section every organization_exempt_from_taxation under sec_501 a shall file an annual information_return specifically setting forth its items of gross_income gross_receipts and disbursements and such other information as may be prescribed in the instructions issued with respect to the return except as provided in paragraph d of this section such return shall be filed annually regardless of whether such organization is chartered by or affiliated or associated with any central parent or other organization sec_601_201 rulings and determination letters part of sec_601_201 revocation or modification of rulings or determination letters on exemption and foundation status an exemption ruling or determination_letter may be revoked or modified by a form 886-a rev department of the treasury -- internal_revenue_service page of ' form 886-a rev january 19xx explanation of items name of taxpayer org year period ended 20xx12 20xx12 tax identification_number _ ruling or determination_letter addressed to the organization or by a revenue_ruling or other statement published in the internal_revenue_bulletin the revocation or modification may be retroactive if the organization omitted or misstated a material fact operated in a manner materially different from that originally represented or engaged in a prohibited_transaction of the type described in subdivision vil of this subparagraph in any event revocation or modification will ordinarily take effect no later than the time at which the organization received written notice that its exemption ruling or determination_letter might be revoked or modified rev rule held failure or inability to file the required information_return or otherwise to comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status taxpayer's position the org has not been operational since 20xx unfortunately the motto experienced substantial losses for several years and could not keep the doors open the motto had a negative worth at the start of 20xx of dollar_figure and paid out expenses of dollar_figure without receiving any revenue during 20xx the motto will be filing dissolution papers in the near future with the secretary of state for xyz the motto is not functioning and has no employees or assets government's position recommendation is revocation as an organization that meet sec_501 requirements the organization has failed to demonstrate that it is operating as a 501_c_3_organization conclusion revrul_59_95 can be used to support revocation where despite application of sec_6652 the organization will not supply information to enable the service to make a determination whether there have been any substantial changes in the organization's character purpose or methods of operation and there is substantial doubt that the organization should continue to be exempt sec_1_6033-2 provide the commissioner with authority to request information from exempt_organizations as may be required for the purpose of inquiring into its exempt status and if such information is not provided good cause exists for revocation sec_1_501_a_-1 the organization has failed to demonstrate that it is observing the conditions necessary for continuation of its exempt status the organization’s exempt status should be revoked effective december 20xx form 886-a rev department of the treasury -- internal_revenue_service page of government entities division org address department of the treasury internal_revenue_service tege exempt_organizations commerce street dallas tx taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to publication also includes appeal an internal_revenue_service irs decision information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in if we issue a determination_letter to you based on technical_advice no publication further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f lf we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at legally correct_tax if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha rameriz director exempt_organizations enclosures publication publication report of examination letter catalog number 34809f
